Citation Nr: 0629721	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  97-06 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had a period of active duty with the U. S. Army 
from January 1991 to June 1991.  He also had additional 
periods of active duty training (ACDUTRA) and inactive duty 
training (INACDUTRA) in the Army National Guard from April 
1977 to June 1999.  

The claim of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran's variously diagnosed psychiatric disorders are 
not of service origin.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated during military service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in November 2001, June 2004, September 
2004, and March 2006.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Although the notices were not sent 
until after the initial rating denying the claim, the Board 
finds that any defect with respect to the timing of the 
required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of INACDUTRA.  38 U.S.C.A. §§ 
101(24), 1110, 1131.  

With respect to his periods of ACDUTRA and INACDUTRA, the 
veteran is not entitled to the presumption of soundness at 
enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137 or the 
presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137.  See Paulson 
v. Brown, 7 Vet. App. 466 (1995).

When a claim is based on a period of ACDUTRA, there must be 
evidence that the individual concerned died or became 
disabled during the period of active duty for training as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  See 38 U.S.C. §§ 101(2), 101(24), 1110; 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for a psychiatric disorder 

In regard to a psychiatric disorder, the Board notes that the 
veteran did not receive inservice treatment for a psychiatric 
disorder.  The service medical records reflect no complaint 
or finding relative to a psychiatric problem.  He was 
considered psychiatrically normal at the April 1991 
redeployment examination.  

National Guard medical records relate that in April 1994, the 
veteran complained of a variety of behavioral changes and 
emotional problems.  He was referred for psychiatric 
consultation.  The provisional diagnosis was posttraumatic 
stress disorder (PTSD).  However, on further evaluation the 
diagnosis was reported as anxiety with pain.  He began 
psychiatric treatment at a VA outpatient center.  The 
diagnostic assessments have been pain disorder.  A VA 
psychiatric examination was conducted in July 2005.  The 
diagnosis was anxiety disorder, not otherwise specified, with 
depressive features. 

The veteran's problem with presenting a claim for service 
connection is the absence of medical evidence of a nexus 
between the current psychiatric disorder and service.  The 
Board notes that the only competent medical evidence of 
record indicates the appellant's current psychiatric disorder 
did not originate during a period of active service.  The VA 
examiner in July 2005 concluded that the veteran's 
psychiatric disorder was unrelated to military service.  
Furthermore, there is no competent evidence that the 
appellant's brief periods of ACDUTRA could have so affected 
the appellant's underlying psychiatric disability as to have 
resulted in a permanent increase in such psychiatric 
disability.  

While the appellant believes his variously diagnosed 
psychiatric disorders either originated in or were aggravated 
by service, the only support for his contentions is found in 
his own statements.  However, they are not otherwise 
substantiated by competent medical evidence.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for a chronic 
acquired psychiatric disorder. 


ORDER

Service connection for a psychiatric disability is denied.  


REMAND

The veteran claims that he has a back disability that had its 
onset during military when he was injured in a truck 
accident.  A VA examination was conducted in June 2005.  The 
examiner noted that there was no evidence of a truck accident 
in service.  The examiner also noted that the veteran did not 
receive back treatment immediately following discharge from 
military service.  However, the record shows that he received 
private treatment in October 1992, August 1993, and May 1994.  
Further, although there is no evidence of a truck accident in 
the service records, the examiner did not offer comments 
regarding the possibility of an etiological relationship 
between service and his chronic back disorder, if the truck 
accident did occur as described.  Therefore, further 
examination and opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the claims 
folder to be forwarded to the June 2005 
VA examiner for an addendum (if 
unavailable to another VA orthopedist).  
The examiner is requested to again review 
the claims folder and in an addendum 
render opinion as to whether it is as 
likely as not that the veteran's low back 
disorder was caused or aggravated by 
disease or injury in service?  The 
examiner should assume that a truck 
accident occurred as described by the 
veteran.  The rationale for any opinion 
expressed should be included in the 
report.  Send the claims folder to the 
examiner for review.

2.  Thereafter, the RO is requested to 
readjudicate the appellant's claim.  If 
the benefit sought is not granted, the RO 
should furnish the appellant a 
supplemental statement of the case, 
containing notice of the relevant action 
taken on the claim.  An appropriate 
period of time should be allowed for 
response.

The case should be returned to the Board for further 
appellate consideration.  The Board implies no conclusions, 
either legal or factual by this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


